IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,679


EX PARTE HICKS EDWARD ELLIFF, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 82-CR-10284-B IN THE 117TH JUDICIAL DISTRICT COURT

FROM NUECES COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to fifty-five years' imprisonment.  The Thirteenth Court of Appeals affirmed his
conviction.  Elliff v. State, No. 13-82-00191-CR (Tex. App. - Corpus Christi, October 27, 1983, no
pet.).
	Applicant contends that the State failed to disclose exculpatory evidence to the defense prior
to trial, in violation of Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 19 L. Ed. 2d 215 (1963); see
also Ex parte Richardson, 70 S.W.3d 865 (Tex. Crim. App. 2002).  Specifically, Applicant alleges
that the State failed to disclose the existence of two witnesses who possessed information indicating
that someone else committed the offense. We remanded to the trial court so that an evidentiary
hearing could be held, and further findings made regarding Applicant's claim.
	The trial court conducted an evidentiary hearing, and has determined that the prosecution
withheld from Applicant the statement of Porter that was exculpatory to the defense, and that such
evidence was material.  The trial court concludes that Applicant was denied a fair trial and
recommends that relief be granted.  We agree.  
	The judgment in cause number 82-CR-10284-B in the 117th Judicial District Court of Nueces
County is set aside.  Applicant is remanded to the custody of the Nueces County Sheriff to answer
the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: May 9, 2007
Do Not Publish